DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a method of forming a gas diffusion layer on carbon paper used in fuel cells, the method comprising the steps of: forming a water-repellent layer on a surface of the carbon paper; forming a crack in the water-repellent layer; and forming a gas diffusion layer on the water-repellent layer having the crack formed therein, a portion of the gas diffusion layer entering a portion of the water-repellent layer that forms the crack and contacting the surface of the carbon paper.  The prior art also fails to disclose carbon paper having a gas diffusion layer formed thereon used in fuel cells, the carbon paper comprising: carbon paper; a water-repellent layer formed on a surface of the carbon paper; and a gas diffusion layer formed on the water-repellent layer, wherein a crack is formed in the water-repellent layer, and a portion of the gas diffusion layer enters the crack in the water-repellent layer and contacts the surface of the carbon paper so as to cover a portion of the water-repellent layer that forms the crack in the water-repellent layer.  The prior art teaches that cracks are commonly formed in water repellent layers, but that steps are taken to decrease the size and amounts of cracks.  This teaches away from the present invention, which desires a crack large enough for the gas diffusion layer to enter the crack and reach the carbon paper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722